Citation Nr: 0827377	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  04-42 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel






INTRODUCTION

The veteran served on active duty from December 1974 to June 
1975 and from September 1986 to September 1994.          

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.

The Board's decision of May 2007 granted a claim for a 
compensable rating for right shoulder tendinitis, awarding a 
20 percent evaluation. That decision further denied a 
petition to reopen a claim for service connection for a 
disability involving numbness of the right arm, and claims 
for increased ratings for status-post fracture of the right 
foot and degenerative disc disease at T11-L1. Additionally, 
in light of the veteran's timely notice of disagreement (NOD) 
with a May 2004 RO decision denying entitlement to a TDIU, 
the Board remanded this matter for issuance of a Statement of 
the Case (SOC). Manlincon v. West, 12 Vet. App. 238 (1999).   

Following the Board's remand on the TDIU claim, a December 
2007 SOC pertaining to the claim was sent to the veteran. 
Notably, in correspondence received at the San Juan RO in 
October 2007, the veteran had stated he intended to withdraw 
his appeal on the TDIU claim. He still later completed and 
returned a VA Form 9 (Substantive Appeal) to the RO/AMC in 
March 2008, in response to the SOC. Moreover, the July 2008 
Informal Hearing Presentation (IHP) from the veteran's 
representative explained that he had contacted the veteran 
for clarification, and that the veteran indeed wished to 
continue the appeal. Hence, the Board finds that this claim 
remains for appellate adjudication. 

For the reasons indicated below, the appeal is again REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC. VA will notify the veteran if further action 
is required.


In his March 2008 substantive appeal to the Board at to the 
TDIU issue, the veteran raised new claims for increased 
ratings for several service-connected disabilities consisting 
of degenerative disc disease at T11-L1, residuals of a right 
foot fracture, right shoulder tendinitis, residuals of a left 
great toe fracture, and right wrist bone spur. These claims 
are not presently before the Board for appellate review, and 
accordingly, they must be referred to the RO for appropriate 
action.  


REMAND

The Board is remanding this matter to obtain VA treatment 
records and a medical examination to determine the veteran's 
occupational capacity in view of the effect of his service-
connected disabilities. The readjudication of the TDIU claim 
must also be deferred pending the outcome of initial 
adjudication of the recent increased rating claims.

The applicable law provides that a TDIU may be assigned where 
the claimant is deemed to be unable to secure and maintain 
substantially gainful employment as the result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at            40 percent or more, 
and there is sufficient additional service-connected 
disability to bring the combined rating to at least 70 
percent. 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2007).

If the claimant does not meet the minimum percentage rating 
requirements of              § 4.16(a), he or she may still 
be entitled to the benefit sought where the case presents 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards to warrant a TDIU on an extra-schedular basis. 38 
C.F.R. §§ 3.321(b)(1), 4.16(b) (2007). The matter of TDIU 
entitlement on an extraschedular basis requires referral to 
the RO for further disposition, although where the record 
does not contain evidence that would render such claim 
plausible the Board may deny the claim in the first instance. 
VAOPGCPREC 6-96 (Aug. 16, 1996). See also Floyd v. Brown, 9 
Vet. App. 88,   95 (1995). 
The veteran currently is in receipt of service-connected 
disability compensation of 40 percent for degenerative disc 
disease at T11-L1; 20 percent for residuals of a right foot 
fracture; 20 percent for right shoulder tendinitis; and 
noncompensable ratings for residuals of a fracture of the 
right fifth metacarpal, fracture of a left fourth toe, 
fracture of a left great toe with ingrown toenail, 
hemorrhoids, and a right wrist bone spur. 

Based on the above, the initial schedular requirements for a 
TDIU are not met.                The veteran does not have a 
single service-connected disability rated at the               
60 percent level, and while degenerative disc disease is 
assigned a 40 percent rating, the combined rating for his 
service-connected disabilities is 60 percent, as not to meet 
the 70 percent requirement. There remains the question of 
whether a TDIU applies on an extraschedular basis as the 
result of an exceptional or unusual disability picture. 

The record reflects that the veteran has identified 
additional treatment records from a VA facility that must be 
obtained to provide a comprehensive basis for evaluating his 
TDIU claim. In his March 2008 substantive appeal, he 
described having undergone a period of hospitalization at a 
VA medical facility in early-2008 for treatment of his 
degenerative disc disease, which he claims had also caused 
the development of functional limitation in the lower 
extremities. These records may have direct relevance to the 
instant claim, considering also that the frequency of periods 
of hospitalization is one designated factor under 38 C.F.R. § 
3.321(b)(1)     in evaluating the propriety of a TDIU based 
on extraschedular evaluation. Hence, the RO/AMC should 
request more detailed information from the veteran as to the 
specific location and dates of treatment, and then take 
appropriate action to acquire the corresponding treatment 
records. See Bell v. Derwinski, 2 Vet. App. 611 (1992). See 
also 38 C.F.R. § 3.159(c)(2) (2007) (VA will undertake 
reasonable efforts to obtain relevant records in the custody 
of a Federal department or agency).

The veteran should then undergo VA medical examination 
consisting of a general review of the symptoms and 
manifestations of each of his service-connected disabilities, 
following which an opinion should be obtained as to whether 
he is indeed unable to maintain substantially gainful 
employment due to one or more of these service-connected 
disorders, including based on consideration of the documented 
medical history of record. See 38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2007); 38 C.F.R. § 3.159(c)(4) (2007) (VA will 
provide a medical examination or obtain a medical opinion 
based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim).   

As indicated above, the veteran also filed in March 2008 
informal claims for increased ratings for several of his 
service-connected disabilities, involving degenerative disc 
disease, residuals of a right foot fracture, right shoulder 
tendinitis, residuals of a left great toe fracture, and right 
wrist bone spur. The prior May 2007 Board decision that 
denied the previous claims for increased ratings for the 
degenerative disc disease, right shoulder tendinitis, and 
residuals of a right foot fracture remains final. 38 U.S.C.A. 
§ 7104 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.104, 20.1100 
(2007). Subsequent claims for increase may be filed, although 
if found to have merit would only provide for an effective 
date at some point following the issuance of the prior May 
2007 Board decision.  

These recently filed claims have been referred to the RO for 
original adjudication and will potentially affect the outcome 
of the instant appeal, including whether the schedular 
standards for a TDIU are met. The claims for increased 
ratings are thus inextricably intertwined with the issue of a 
TDIU, and the disposition of the TDIU claim must therefore be 
deferred pending resolving these preliminary matters. Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final decision on one issue cannot be 
rendered until a decision on the other issue has been 
rendered). See also Parker v. Brown, 7 Vet. App. 116 (1994).  


Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC obtain the medical records 
associated with the veteran's reported 
period of hospitalization at a VA medical 
facility in January or February 2008 for 
lower back degenerative disc disease, as 
well as any other such pertinent instance 
of VA treatment.  The RO should contact 
the veteran, if deemed necessary, for 
additional information identifying the VA 
facility. Copies of pertinent outstanding 
treatment records should be associated 
with the claims file.  

2.	Then schedule the veteran for the 
appropriate VA examination with a VA 
physician. The purpose of the examination 
is to determine the degree of occupational 
impairment due to the veteran's service-
connected disabilities, particularly, 
whether he is unable to maintain 
substantially gainful employment as a 
result of these disorders.  

The following considerations will govern 
the examination:

a.	The claims folder, including all medical 
records obtained and a copy of this remand, will 
be reviewed by the examiner. In addition to the 
specific directive of addressing the evidence of 
record as noted below, the examiner must 
acknowledge receipt and review of the claims 
folder, the medical records obtained and a copy 
of this remand.

b.	The examiner should then identify the extent 
of the current symptoms and manifestations of 
each of the veteran's service-connected 
disabilities. All indicated tests and studies 
must be performed for this purpose, and any 
indicated consultations must be scheduled. 

c.	In all conclusions, the examiner must identify 
and explain the medical basis or bases, with 
identification of the evidence of record. The 
examiner should state an opinion as to whether 
the veteran is unable to secure and maintain 
substantially gainful employment due to the 
impact of one or more of his service-connected 
disabilities. In providing the requested 
determination, the examiner should exclude 
consideration of the contributing effect from 
any nonservice-connected disabilities. The 
examiner also should not consider the veteran's 
current age as a relevant factor. The requested 
opinion however may take into account the 
veteran's employment history, education and 
vocational attainment. 

The examiner must state the medical basis 
or bases for this opinion. If the examiner 
is unable to render an opinion without 
resort to speculation, he or she should so 
state. 

3.	When the actions requested have been 
completed, undertake any other indicated 
development, if deemed by the RO/AMC to be 
appropriate under the law. Then ensure 
that the initial adjudication has been 
completed of the veteran's informal claims 
set forth on his March 2008 Substantive 
Appeal form, to consist of claims for 
increased ratings for degenerative disc 
disease at T11-L1, residuals of a right 
foot fracture, right shoulder tendinitis, 
residuals of a left great toe fracture, 
and a right wrist bone spur. Once these 
increased ratings claims have initially 
been decided, then readjudicate the issue 
of entitlement to a TDIU.

The RO/AMC must ensure that all directed factual and medical 
development as noted above is completed. If the event that 
the examination report does not contain sufficient detail, 
the RO/AMC must take any appropriate action by return of the 
report to the examiner for corrective action. See 38 C.F.R. § 
4.2 (If the findings on an examination report are incomplete, 
it is incumbent upon the rating board to return the report as 
inadequate for evaluation purposes.). If the benefit sought 
on appeal is not granted to the veteran's satisfaction, he 
and his representative must be furnished a Supplemental 
Statement of the Case and afforded an opportunity to respond. 
Thereafter, if in order, the case should be returned to the 
Board for further appellate action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. The RO and the 
veteran are advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts. It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary. Where the remand orders of the Board or the 
Courts     are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance. Stegall v. West, 
11 Vet. App. 268, 271 (1998).

While no action is required of the veteran until further 
notice is obtained, the Board takes this opportunity to 
advise the veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claim. 

The veteran is advised that it is his responsibility to 
report for the examination and to cooperate in the 
development of the claim. The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claim.              38 C.F.R. §§ 3.158, 3.655 
(2007). In the event that the veteran does not report for the 
aforementioned examination, documentation should be obtained 
which shows that notice scheduling the examination was sent 
to the last known address. It should also be indicated 
whether any notice that was sent was returned as 
undeliverable.

The veteran need take no action unless he is notified to do 
so. He has the right to submit any additional evidence and/or 
argument on the matter the Board has remanded to the RO. 
Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).




